DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 12 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 21 of US Patent 10,883,363. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (16/917226)
US Patent 10,883,363 (comparable elements
Claim 12
Claim 21 (inserting bone screw into bone; helical thread; screw lumen; first fenestration; second fenestration; pressure reduction device with first and second fenestrations; first pressure reduction first fenestration is longitudinally longer than wide and aligned with the bone screw first and second fenestrations)


Thus, the invention of US patent 10,883,363, claim 21 is, respectively, in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20140046379), in view of Stalcup (US 20100042215) and in further view of Hientzsch (US 20160213413).
With respect to claim 3, Sweeney teaches a method for treating bone comprising: inserting a pressure reduction device (e.g. 30, see fig. 3a-3b below) at least partially into a bone at a target site (see abstract and para. 34), wherein the pressure reduction device has a pressure reduction device lumen (320), a pressure reduction first fenestration (one of 308, see para. 35), and a pressure reduction second fenestration (another of 308, see para. 35, also see the embodiment of fig. 5a-5b below and elements 510 of the incorporated reference US 20120041395), wherein during the inserting, a longitudinal center of the pressure reduction device lumen has a transverse width (see fig. 3b), wherein the pressure reduction first fenestration is proximal to the pressure reduction second fenestration (see the embodiment of fig. 5a-5b and elements 510 of the incorporated reference US 20120041395), and flowing a material through the pressure reduction device lumen when the longitudinal center of the pressure reduction device lumen has the transverse width (see fig. 3a-3b below and para. 25-26, 35), then flowing the material through the pressure reduction first fenestration (see para. 25-26, 35), then flowing the material into the target site (see abstract and para. 25-26, 35), wherein a pressure of the material decreases when the bone cement flows through the pressure reduction first fenestration (this will occur as the material moves out of the pressure reduction device), wherein the pressure reduction first fenestration is on a lateral side of the pressure reduction device (see fig. 3a-3b above).

    PNG
    media_image1.png
    847
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    511
    media_image2.png
    Greyscale

Sweeney teaches the pressure reduction device can be porous (see para. 36), the fenestrations of the pressure reduction device can be arranged along a pattern or varying frequency along its length (see para. 35-39) and wherein the pressure reduction device has several pressure reduction fenestrations on the lateral side of the pressure reduction device that can either match or be varied in size, shape and location relative to the fenestrations of pressure reduction device (see 35-39). However, Sweeney does not appear to specifically teach wherein the pressure reduction device comprises a mesh, wherein the pressure reduction first and second fenestrations are in the mesh, and wherein the mesh extends around a perimeter of the pressure reduction device lumen; and wherein the material is bone cement.
Stalcup, also drawn to methods and devices for introducing material to a target site, teaches a porous device comprising any of a variety of equivalent configurations, including a mesh (e.g. interconnected pores 22) wherein the pressure reduction first fenestration (e.g. one of pores 22) and second fenestrations (e.g. any other of pores 22) are in the mesh, and wherein the mesh extends around a perimeter of a lumen (e.g. 18, see fig. 4 below) in order to deliver the appropriate amount of material to the desired location as dictated by the procedure (see para. 64 below and fig. 4 below, also see para. 22-23).

    PNG
    media_image3.png
    364
    762
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sweeney wherein the pressure reduction device comprises a mesh, wherein the pressure reduction first and second fenestrations are in the mesh, and wherein the mesh extends around a perimeter of the pressure reduction device lumen, in view of Stalcup, in order to deliver the appropriate amount of material to the desired location as dictated by the procedure.
Hientzsch, also drawn to methods and devices for treating bone, teaches the delivery of a variety of known materials to bone, including, medicines, bone graft material and, particularly, bone cement (see para. 6, 13, 17) in order to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone (see para. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Sweeney, wherein the material is bone cement, in view of Hientzsch, in order to deliver any of a known variety of materials to bone, including, medicines, bone graft material and, particularly, bone cement, to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone.
As for claim 4, Sweeney, as modified by Stalcup and Heintzsch, further teaches the method of claim 3, wherein the transverse width is a diameter and wherein the perimeter is a circumference (see fig. 3a-3b above).
As for claim 5, Sweeney, as modified by Stalcup and Heintzsch, further teaches the method of claim 3, wherein the mesh is insertable through a longitudinal end of a bone screw (100, see fig. 4 below and para. 38).

    PNG
    media_image4.png
    581
    804
    media_image4.png
    Greyscale

As for claim 6, Sweeney, as modified by Stalcup and Heintzsch, further teaches the method of claim 3, wherein the mesh is hollow and removably insertable in a bone screw (see fig. 4 above and note that because the mesh is part of 300, it is both hollow and insertable within 100).
As for claim 8, Sweeney, as modified by Stalcup and Heintzsch, further teaches the method of claim 3, wherein the pressure reduction device is insertable in a bone screw (100) having a bone screw fenestration (130, see fig. 1 and fig. 4 above), wherein when the pressure reduction device is in the bone screw, the pressure reduction first and second fenestrations are simultaneously alignable with the bone screw fenestration (see para. 35, 38).
As for claim 9, Sweeney, as modified by Stalcup and Heintzsch, further teaches the method of claim 3, wherein the pressure reduction device is insertable in a bone screw (100) having a bone screw first fenestration (e.g. one of 130) and a bone screw second fenestration (e.g. another of 130), wherein when the pressure reduction device is in the bone screw, the pressure reduction first fenestration is simultaneously alignable with the bone screw first and second fenestrations (see para. 35, 38).
With respect to claim 10, Sweeney teaches a method for treating bone comprising: inserting a pressure reduction device (e.g. 30, see fig. 3a-3b below) at least partially into a bone at a target site (see abstract and para. 34), wherein the pressure reduction device has a pressure reduction device lumen (320), a pressure reduction first fenestration (one of 308, see para. 35, 38), and a pressure reduction second fenestration (another of 308, see para. 35, 38, also see the embodiment of fig. 5a-5b below and elements 510 of the incorporated reference US 20120041395), wherein during the inserting, a longitudinal center of the pressure reduction device lumen has a transverse width (see fig. 3b), wherein the pressure reduction first fenestration is proximal to the pressure reduction second fenestration (see the embodiment of fig. 5a-5b and elements 510 of the incorporated reference US 20120041395), and flowing a material through the pressure reduction device lumen when the longitudinal center of the pressure reduction device lumen has the transverse width (see fig. 3a-3b below and para. 25-26, 35), then flowing the material through the pressure reduction first fenestration (see para. 25-26, 35, 38), then flowing the material into the target site (see abstract and para. 25-26, 35, 38), wherein a pressure of the material decreases when the bone cement flows through the pressure reduction first fenestration (this will occur as the material moves out of the pressure reduction device), wherein the pressure reduction first fenestration is on a lateral side of the pressure reduction device (see fig. 3a-3b above); further comprising flowing material through a bone screw (100, see para. 25, 26, 35, 38).

    PNG
    media_image1.png
    847
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    511
    media_image2.png
    Greyscale

Sweeney teaches the pressure reduction device can be porous (see para. 36), the fenestrations of the pressure reduction device can be arranged along a pattern or varying frequency along its length (see para. 35-39) and wherein the pressure reduction device has several pressure reduction fenestrations on the lateral side of the pressure reduction device that can either match or be varied in size, shape and location relative to the fenestrations of pressure reduction device (see 35-39). However, Sweeney does not appear to specifically teach wherein the pressure reduction device comprises a mesh, wherein the pressure reduction first and second fenestrations are in the mesh, and wherein the mesh extends around a perimeter of the pressure reduction device lumen; and wherein the material is bone cement; and wherein the mesh comprises a meshed metal and/or a strut.
Stalcup, also drawn to methods and devices for introducing material to a target site, teaches a porous device comprising any of a variety of equivalent configurations, including a mesh (e.g. interconnected pores 22) wherein the pressure reduction first fenestration (e.g. one of pores 22) and second fenestrations (e.g. any other of pores 22) are in the mesh, wherein the mesh extends around a perimeter of a lumen (e.g. 18, see fig. 4 below), and wherein the mesh comprises a meshed metal and/or a strut (see para. 57, 176) in order to deliver the appropriate amount of material to the desired location as dictated by the procedure (see para. 64 below and fig. 4 below, also see para. 22-23).

    PNG
    media_image3.png
    364
    762
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sweeney wherein the pressure reduction device comprises a mesh, wherein the pressure reduction first and second fenestrations are in the mesh, wherein the mesh extends around a perimeter of the pressure reduction device lumen; and wherein the mesh comprises a meshed metal and/or a strut, in view of Stalcup, in order to deliver the appropriate amount of material to the desired location as dictated by the procedure.
Hientzsch, also drawn to methods and devices for treating bone, teaches the delivery of a variety of known materials to bone, including, medicines, bone graft material and, particularly, bone cement (see para. 6, 13, 17) in order to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone (see para. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Sweeney, wherein the material is bone cement, in view of Hientzsch, in order to deliver any of a known variety of materials to bone, including, medicines, bone graft material and, particularly, bone cement, to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20140046379) in view of Suh (US 20120029578).
With respect to claim 12, Sweeney teaches a method for implanting a bone screw (100) comprising: inserting the bone screw into a bone at a target site (see para. 46), wherein the bone screw has a helical thread (see fig. 1 and also fig. 4 below), a bone screw lumen (120), a bone screw first fenestration (one of 130), and a bone screw second fenestration (another of 130), wherein a pressure reduction device (300) is fixedly attached to or integral with the bone screw (see para. 38, 46), wherein the pressure reduction device is at least partially in the bone screw lumen (see fig. 4), wherein the pressure reduction device has a pressure reduction first fenestration (e.g. one of 308) and a pressure reduction second fenestration on a lateral side of the pressure reduction device (another of 308, see para. 35, also see the embodiment of fig. 5a-5b below and elements 510 of the incorporated reference US 20120041395), wherein the pressure reduction first fenestration is proximal to the pressure reduction second fenestration (see fig. 3a-3b, see para. 35, also see the embodiment of fig. 5a-5b below and elements 510 of the incorporated reference US 20120041395), and wherein when the pressure reduction first fenestration is in the bone screw lumen, the pressure reduction first fenestration is alignable with the bone screw first and second fenestrations (see para. 35, 38).

    PNG
    media_image5.png
    581
    755
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    348
    511
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    467
    725
    media_image6.png
    Greyscale

Sweeney does not appear to teach wherein the pressure reduction first fenestration is longitudinally longer than it is laterally wide.
Suh, also drawn to methods and devices for introducing bone cement to a target site (see para. 81), teaches a pressure reduction device (see fig. 1 below) with fenestrations (114) in a variety of shapes (see fig. 1 below and fig. 3) wherein the pressure reduction first fenestration (e.g. 114) is longitudinally longer than it is laterally wide (see fig. 1 below) in order to provide one of many known fenestration shapes that will permit the passage of bone cement therethrough.

    PNG
    media_image7.png
    596
    464
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the modification of Sweeney wherein the pressure reduction first fenestration is longitudinally longer than it is laterally wide, in view of Suh, in order to provide one of many known fenestration shapes that will permit the passage of bone cement therethrough.
As for claim 13, Sweeney, as modified by Suh, further teaches the method of claim 12, wherein when the pressure reduction first fenestration is aligned (e.g. positioned relative to) with the bone screw first and second fenestrations (see para. 35, 38), the pressure reduction first fenestration is aligned with the helical thread (see fig. 4 and para. 35, 38).
As for claim 14, Sweeney, as modified by Suh, further teaches the method of claim 12, wherein when the pressure reduction first fenestration is aligned with the bone screw first and second fenestrations (see para. 35, 38), the helical thread is between the bone screw first and second fenestrations (see fig. 4 and also para. 35, 38).
As for claim 15, Sweeney, as modified by Suh, further teaches the method of claim 12, wherein when the pressure reduction first fenestration is aligned with the bone screw first and second fenestrations (see para. 35, 38), the helical thread is between the pressure reduction first fenestration and the target site (see fig. 1 and para. 35, 38, 46).
As for claim 16, Sweeney, as modified by Suh, further teaches the method of claim 12, wherein when the pressure reduction first fenestration is in the bone screw lumen, the pressure reduction first fenestration is simultaneously alignable (e.g. positioned relative to) with the bone screw first and second fenestrations (see para. 35, 38, 46), and wherein when the pressure reduction first fenestration is in the bone screw lumen, the helical thread is between the pressure reduction first fenestration and the target site (see para. 35, 38, 46).
As for claim 17, Sweeney, as modified by Suh, further teaches the method of claim 12, wherein when the pressure reduction second fenestration is in the bone screw lumen, the pressure reduction second fenestration is alignable with the bone screw first fenestration or with the bone screw second fenestration (see para. 35, 38, 46).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 7608062) and Suh (US 20120029578), as applied to claim 12, and further in view of Hochschuler (US 20020058947).

As for claim 18, Sweeney, as modified by Suh, does not appear to teach wherein the pressure reduction first fenestration is smaller than the pressure reduction second fenestration and/or wherein the pressure reduction device comprises a metal tube with a closed distal end.
Hochschuler, also drawn to methods and devices for introducing bone cement to a target site, teaches a pressure reduction device (see fig. 16 below) wherein the pressure reduction first fenestration (45) is smaller than the pressure reduction second fenestration (44) in order to deliver the appropriate amount of bone cement to the desired location as dictated by the procedure in a more controlled manner (see para. 67 and fig. 16 below).

    PNG
    media_image8.png
    372
    526
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sweeney, as modified by Suh, wherein the pressure reduction first fenestration is smaller than the pressure reduction second fenestration, in view of Hochschuler, in order to deliver the appropriate amount of bone cement to the desired location as dictated by the procedure in a more controlled manner.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20140046379), in view of Hientzsch (US 20160213413).
With respect to claims 19-22, Sweeney teaches a method for delivering a material to a target site (see para. 25, 26, 35, 38, 46) comprising: fixedly attaching or integrating a pressure reduction device (300) having a pressure reduction device lumen (320) to a distal end of an injector (e.g. device used to deliver material into the pressure reduction device, see para. 46), wherein the pressure reduction device has lateral pressure reduction fenestrations (elements 308, see para. 35, 38, also see the embodiment of fig. 5a-5b above and elements 510 of the incorporated reference US 20120041395) comprising first fenestrations distributed around the pressure reduction device lumen in a first helix (threads of 100) and second fenestrations distributed around the pressure reduction device lumen in a second helix (see fig. 4 and also para. 35, 38); inserting the pressure reduction device into the target site (see para. 46); and delivering the material from the injector (see para. 46), through the first and second fenestrations, and into the target site (see para. 46); wherein when the pressure reduction device is removably inserted in a bone screw (100), two fenestrations of the lateral pressure reduction fenestrations are simultaneously alignable with a bone screw lateral fenestration (see para. 35, 38); wherein when the pressure reduction device is removably inserted in a bone screw (100), a fenestration of the lateral pressure reduction fenestrations is simultaneously alignable with two bone screw lateral fenestrations (see para. 35, 38); and wherein the lateral pressure reduction fenestrations further comprise third fenestrations distributed around the pressure reduction device lumen in a third helix, and wherein the third helix is between the first helix and the second helix (see fig. 4 and para. 35 and 38).
Sweeney does not appear to teach that the material is bone cement.
Hientzsch, also drawn to methods and devices for treating bone, teaches the delivery of a variety of known materials to bone, including, medicines, bone graft material and, particularly, bone cement (see para. 6, 13, 17) in order to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone (see para. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Sweeney, wherein the material is bone cement, in view of Hientzsch, in order to deliver any of a known variety of materials to bone, including, medicines, bone graft material and, particularly, bone cement, to provide a particular therapeutic objective, such as increasing mechanical retention of the device within bone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein the mesh has a mesh length, and wherein the mesh length is greater than the bone screw fenestration length, as set forth in claim 7.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein the pressure reduction device comprises a metal tube with a closed distal end, as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773